DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 02/11/2021 have been entered.  

Reasons for Allowance
Claim 1, and those claims depending therefrom including claims 4 and 8-13, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Fukushima (US-20130324012) fails to anticipate or render obvious “wherein the tiltable coupling includes an upper coupling member, a lower coupling member, and a pivot shaft which rotatably couples the upper coupling member to the lower coupling member” as claimed in independent claim 1.
Fukushima (US-2013/0324012) discloses a polishing apparatus comprising: a head body (10) (Fig. 22) configured to press a substrate (W) against a polishing surface (2) while rotating the substrate (W) (Fig. 2) [Fukushima; paragraph 0119]; a retainer ring (40) disposed so as to surround the substrate (W) (Fig. 23A) and configured to press the polishing surface (2) while rotating together with the head body (10) (Fig. 23A) [Fukushima; paragraph 0123]; a stationary ring (pressure ring 200) (Fig. 13) disposed above the retainer ring (40) (Fig. 23A); and a local-load exerting device (110) configured to apply a local load to a part of the retainer ring (40) through the stationary ring (pressure ring 200) (Fig. 13) [Fukushima; paragraph 0149], the local-load exerting device (110) having a load transmission structure (221) coupled to the stationary ring (pressure ring 200) (Figs. 23A and 23B), the load transmission structure (221) including permitting 
However, Tanabe (US-6,428,399) teaches a tiltable coupling (the spherical bottom of the auxiliary shaft 10) which permits a relative inclination between a local-load exerting device (10) and a ring (3) (Fig. 35). Since both Fukushima and Tanabe are in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to provide a mechanism which permits a relative inclination on the bottom of the local-load exerting devices of Fukushima in order to provide a flexible joint for transmitting axial pressure while allowing the ring to incline without inclining the exerting device [Tanabe; col. 30, lines 24-34]. 
Neither Fukushima or Tanabe disclose “wherein the tiltable coupling includes an upper coupling member, a lower coupling member, and a pivot shaft which rotatably couples the upper coupling member to the lower coupling member,” the tiltable coupling being “configured to tilt only in a direction tangential to the retainer ring at a location where the load transmission structure (221 of Fukushima) is coupled to the stationary ring (pressure ring 200 of Fukushima).  The prior art does not make obvious modification or the addition of a tiltable coupling with a pivot shaft to achieve a tilt as desired by Fukushima, nor does the prior art make obvious a tiltable coupling that is “configured to tilt only in a direction tangential to the retainer ring.”  
Claims 4 and 8-13, which contain the limitations from allowed claim 1, are therefore allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723